DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This office action is in response to an amendment filed on January 25, 2022 in response to PTO office action dated November 12, 2021. The amendment has been entered and considered.

Claims 1-20 are pending in this office action.

Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. § 103(a) have been fully considered.  Examiner respectfully disagrees with the applicant’s argument.  For details, see response to arguments section.

This action is FINAL.






Claims Objection
Claims 1, 8, 15 are objected to because of the following informalities:  In claim 1, line 9, the phrase “the email exchanges” is not clear to what it refers to.    Similar problem exists in claims 8 and 15.  Appropriate correction is required.

Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7-8, 11-12, 14-15, 18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ji at el. (US 2017/0155615 A1) in view of Gardner et al. (US 2015/0234832 A1).

Regarding claims 1, 8 and 15 Ji discloses a computer-implementable method for searching of contact information comprising: 
receiving a request for a member's contact information (see Ji paragraph [0042], the input module 320 is configured to retrieve one or more contact lists from a plurality of members of the online social networking service 100. In one example, the input module 320 sends a request to an application executing on a mobile device for a member); 
returning an initial list of candidates (see Ji paragraph [0043], the input module 320 receives a file that includes many contacts); 
and 
refining the initial list of candidates based on the aggregating (see Ji paragraph [0067], the filter module 340 applies the string filter 610 using a regular expression to determine whether any of the associations in the list of associations includes a predefined sequence of characters. In this example, predefined sequences of characters). 
Gardner expressly discloses calculating distance of the candidates to a point of reference on an organizational chart and assigning a score to the candidates based on distance (see Gardner paragraph [0053], the social connection filter engine 204 can determine user connections based on other types of sources for social relationships. For example, besides the social networks described above, the sources for social relationships can also include emails, micro-blogs, blogs, forums, user contact lists, corporate employee databases, organizational charts; see Gardner paragraph [0069], the ranking engine 208 assigns weights to the two factors (physical distance and social connection) based on a certain algorithm and calculates ranking scores for the second user devices 115 by applying the weights. In this way, a second user who has a closer social connection to the first user (e.g., family) than other users (e.g., friends, followers, etc.) may appear higher in the ranked list even if the second user is physically farther away from the first user than other users ranked lower. The ranking engine 208 instructs the user interface engine 210 to generate graphical data for displaying the ranked list);
calculating a number of message exchanges between the candidates and the point of reference and generating a graph based on the number of message exchanges and assigning scores to the candidates based on the email exchanges (see Gardner paragraph [0085], one or more filter engines 204 filter the set of other user devices 115 received from the server based on connections between a set of second users associated with the other user devices 115 and the first user, the privacy settings of the second user devices 115 and the frequency of contacts between the set of second users and the first user. The method 400 can also include generating 410 a ranked list of filtered user devices 115 in a ranked order. For example, the ranking engine 208 rearranges the set of other user devices 115 based on their distances to the first user device 115 and/or closeness of the connections between the second users associated with the filtered user devices 115 and the first user); see Gardner paragraph [0020], A social network can be a type of social structure where the users may be connected by a common feature. The common feature includes relationships/connections, e.g., friendship, family, work, an interest, etc. The common features may be provided by one or more social networking systems including explicitly defined relationships and relationships implied by social connections with other online users, where the relationships form a social graph. In some examples, the social graph can reflect a mapping of these users and how they can be related); 
aggregating the scores based on the calculating distance and the graph (see Gardner paragraph [0085], the user interface engine 210 generates graphical data for providing a user interface that displays the ranked list of the filtered devices on the first user device 115);
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Gardner into the method of Ji to have calculating distance of the candidates to a point of reference on an organizational chart and assigning a score to the candidates based on distance.  Here, combining Gardner with Ji, which are both related to communicating based on relationship, improves Ji, by establishing the system can search and pair with each other based on Bluetooth discovery protocol without the user's participation (see Gardner paragraph [0008]).

Regarding claims 4, 11 and 18, Gardner expressly discloses wherein the message exchanges are email messages (see Gardner paragraph [0053], the social connection filter engine 204 can determine if users are connected by checking users' contact lists or by determining if users have sent or received a certain number of emails (e.g., one email, five emails, 10 emails, 50 emails, etc.) to or from each other in a certain period of time (e.g., in a week, in a month, in a year, etc.). In another example, the social connection filter engine 204 can determine user connections by analyzing corporate employee databases or school alumni databases, etc. For example, the social connection filter engine 204 determines that users are connected if they have worked for the same employer or if they have studied at the same school). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Gardner into the method of Ji to have wherein the message exchanges are email messages.  Here, combining Gardner with Ji, which are both related to communicating based on relationship, improves Ji, by establishing the system can search and pair with each other based on Bluetooth discovery protocol without the user's participation (see Gardner paragraph [0008]).

Regarding claims 5 and 12 Gardner expressly discloses wherein the messages exchanges are taken over a period of time and taken periodically (see Gardner paragraph [0046],  the device detector 202 on the user device 115 generates its own token (e.g. one time or periodically) and transmits the token to the event server 107 for identification purposes. The device detector 202 transmits the token to the communication unit 251 on the user device 115 to be used in the discovery process with other user devices 115). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Gardner into the method of Ji to have wherein the messages exchanges are taken over a period of time and taken periodically.  Here, combining Gardner with Ji, which are both related to communicating based on relationship, improves Ji, by establishing the system can search and pair with each other based on Bluetooth discovery protocol without the user's participation (see Gardner paragraph [0008]).

Regarding claims 7, 14 and 20, Gardner expressly discloses mapping geographical location of the candidates and the point of reference and taking into account geographical location when aggregating scores (see Gardner paragraph [0057], one filter engine 204 can filter user devices 115 for a user based on a signal indicating that the user devices 115 will be in physical proximity to the user device 115. For example, the filter engine 204 (referred to as a "signal filter engine 204") selects the user devices 115 that have checked in to the server (e.g., the context server 107, the social network server 101, etc.) within in a certain distance (e.g., 0.5 mile, one mile, two miles, etc.) from a first user's location and within a certain time range (e.g., in the past 10 minutes, in the past two hours, etc.)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Gardner into the method of Ji to have taking into account geographical location when aggregating scores.  Here, combining Gardner with Ji, which are both related to communicating based on relationship, improves Ji, by establishing the system can search and pair with each other based on Bluetooth discovery protocol without the user's participation (see Gardner paragraph [0008]).

Claims 2, 9 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ji at el. (US 2017/0155615 A1) in view of Gardner et al. (US 2015/0234832 A1) further in view of Liu (US 2015/227530 A1).

Regarding claims 2, 9 and 16, Liu expressly discloses wherein the returning the list of candidates includes phonetically similar candidates (see Liu paragraph [0057], Ranking is performed according to communication distances calculated in step 1021 in ascending order. Contacts with a same communication distance may be randomly ranked or, as a supplementary, ranked alphabetically by phonetic letters of names or ranked by the number of strokes of names; see Gardner paragraph [0053], the social connection filter engine 204 can determine user connections based on other types of sources for social relationships. For example, besides the social networks described above, the sources for social relationships can also include emails, micro-blogs, blogs). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Liu into the method of Ji to have returning the list of candidates that includes phonetically similar candidates.  Here, combining Liu with Ji, which are both related to communicating based on relationship, improves Ji, by providing the system that facilitates a user in quickly finding a desired contact when a capacity of an address book is large (see Liu paragraph [0005]).

Claims 3, 10 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Ji at el. (US 2017/0155615 A1) in view of Gardner et al. (US 20150234832 A1) further in view of Zeng et al. (US 2006/0026298 A1).

Regarding claims 3, 10 and 17, Zeng expressly discloses wherein the calculating distance is based on least common ancestor (Zeng paragraph [0028], the component calculates the distance or length between the selected person and the chosen person. The distance may be defined as the sum of the levels between the selected person and the chosen person and their closest common ancestor (referring to parent and child relationships of a tree representing the organizational hierarchy). For example, if the selected person is 2 levels down and the chosen person is 1 level down from their closest common ancestor, then their distance would be 3). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Zeng into the method of Ji to have the calculating distance is based on least common ancestor.  Here, combining Zeng with Ji, which are both related to communicating based on relationship, improves Ji, by applying a link-based ranking algorithm to calculate the importance of the persons (see Zeng paragraph [0004]).

Claims 6, 13 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ji at el. (US 2017/0155615 A1) in view of Gardner et al. (US 20150234832 A1) further in view of Debald et al. (US 2018/0198884 A1)

Regarding claims 6, 13 and 19, Debald expressly discloses wherein the aggregating the scores is adjusted based on feedback of choice of a user as to candidates (see Debald paragraph [0035],  relationships may be presented when viewing a person on a meeting invite in a communication application/service. The people service 210 may intelligently decide based on user context and the person in focus which data to show in which experiences. Feedback from client applications 202 may be used to increase an accuracy of inferences made by the people service 210). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Debald into the method of Ji to have aggregating the scores is adjusted based on feedback of choice of a user as to candidates.  Here, combining Debald with Ji, which are both related to communicating based on relationship, improves Ji, by providing context and social distance aware fast live people cards (see Debald paragraph [0003]).

Response to arguments
	Applicant’s argument states that “Gardner describes calculating distance between user devices 115 and the ranking of such.  This is not teaching or suggesting as to “aggregating scores based on the calculated distance (calculated distance of the candidates to a point of reference on an organization chart)” and “graph (generated based on the number of message exchanges and assigning scores to the candidates based on the email exchanges”.  Applicant further argues that “Gardner fails to teach or suggest the features asserted by Examiner as to claim 1.  The combination of Ji and Gardner fail to teach all the elements of claim 1. Examiner respectfully disagrees with the applicant’s argument because the combination of Ji and Gardner teaches or suggests all the elements of claim 1.  
Ji discloses, see Ji paragraph [0042], the input module 320 is configured to retrieve one or more contact lists from a plurality of members of the online social networking service 100…the input module 320 sends a request to an application executing on a mobile device for a member.  Ji further discloses, see Ji paragraph [0067], the filter module 340 applies the string filter 610 using a regular expression to determine whether any of the associations in the list of associations includes a predefined sequence of characters.

Gardner discloses, see Gardner paragraph [0004], a system for detecting proximity between users … to: determine a context associated with a first user device; query other user devices based on the context to create a set of other user devices that satisfy a query.  Gardner further discloses, see Gardner paragraph [0005], filtering the set of one or more other user devices based on a threshold degree of separation between a first user associated with the first user device and a second user associated with the set of one or more other user devices; filtering the set of one or more other user devices based on a threshold number of interactions between a first user associated with the first user device and a second user associated with the set of one or more other user devices.

According to Gardner, see Gardner paragraph [0053], the social connection filter engine 204 can determine user connections based on other types of sources for social relationships. For example, besides the social networks …the sources for social relationships can also include emails, micro-blogs, blogs, forums, user contact lists, corporate employee databases, organizational charts.  For example, the social connection filter engine 204 can determine if users are connected by checking users' contact lists or by determining if users have sent or received a certain number of emails (e.g., one email, five emails, 10 emails, 50 emails, etc.) to or from each other in a certain period of time (e.g., in a week, in a month, in a year, etc.). In another example, the social connection filter engine 204 can determine user connections by analyzing corporate employee databases or school alumni databases, etc. For example, the social connection filter engine 204 determines that users are connected if they have worked for the same employer or if they have studied at the same school.

Gardner discloses, see Gardner paragraph [0069], the ranking engine 208 that assigns weights to the two factors (physical distance and social connection) based on a certain algorithm and calculates ranking scores for the second user devices 115 by applying the weights. In this way, a second user who has a closer social connection to the first user (e.g., family) than other users (e.g., friends, followers, etc.) may appear higher in the ranked list even if the second user is physically farther away from the first user than other users ranked lower. The ranking engine 208 instructs the user interface engine 210 to generate graphical data for displaying the ranked list.
Gardner discloses, see Gardner paragraph [0063], the filter engines 204 generate an aggregated filtered list from the filtered lists of multiple filter engines 204. For example, the top five picks for each filtered list are aggregated and duplicates are removed.
Gardner discloses, see Gardner paragraph [0063], the social connection filter engine 204 can determine if users are connected by checking users' contact lists or by determining if users have sent or received a certain number of emails (e.g., one email, five emails, 10 emails, 50 emails, etc.) to or from each other in a certain period of time (e.g., in a week, in a month, in a year, etc.).  In addition, Gardner teaches, see Gardner paragraph [0069], the ranking engine 208 that assigns weights to the two factors (physical distance and social connection).  Therefore, the combination of Ji and Gardner teaches or suggest the recited limitation of “aggregating scores based on the calculated distance and graph.

Remarks 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu et al. (US 2017/0310625 A1) discloses, see paragraph [0041]-[0042], process to generate a priority rule and utilize the priority rule to prioritize messages according to some embodiments. In particular, a number of rule components 202 may be used to generate one or more priority rules to prioritize messages. The rule components 202 may include individual message attributes 204 and historical data 206. As explained with respect to FIG. 1, the rule components 202 may be assigned values when determining priority scores for a particular message. 
The individual message attributes 204 may include a number of different attributes. For example, the individual message attributes 204 may include the sender of the message. In some cases, the sender of the message may indicate a priority of a message. To illustrate, senders of messages may be associated with an organizational chart. Individuals within certain positions of the organizational chart may be associated with a higher value for the sender rule component than individuals in different positions of the organizational chart. In other scenarios, an individual associated with a message account or an entity, such as an enterprise, associated with a message account may specify that certain senders are to be associated with higher values for a sender rule component than other senders.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164